DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 January 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. § 101 have been fully considered and are persuasive. The rejection of claims 1-20 under 35 U.S.C. § 101 has been withdrawn. As argued on p. 14, the claims now appear to recite additional elements that integrate the recited abstract ideas into a practical application, similar to Example 45, Claim 2, of the October 2019 update.
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive. The rejection of the claims under 35 U.S.C. §§ 102 and 103 has been withdrawn. As argued on pp. 15-16, the examiner agrees that the cited prior art does not teach all of the claimed elements.
Claim Objections
Claims 9-20 are objected to because of the following informalities:
Regarding claim 9
Regarding claim 17, it appears that “capacity” in line 16 was inadvertently deleted.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach or render obvious a computer-implemented method for optimizing coiled tubing string configurations for drilling operations having all of the steps and structure recited, including estimating, by the control system, a length of the non-rotatable segment of the coiled tubing string for drilling one or more sections of the wellbore along the planned trajectory, based on the physical properties of the coiled tubing string corresponding to the non-rotatable segment, calculating, by the control system, pressure drop values for a plurality of points of interest along the coiled tubing string excluding the downhole motor and the rotatable segment, based on a capacity of the surface pump for injecting drilling fluid into the wellbore and the estimated length of the non-rotatable segment of the coiled tubing string, estimating, by the control system, a length of the rotatable segment of the coiled tubing string within the one or more sections of the wellbore to be drilled, based on the calculated pressure drop values and the physical properties of the coiled tubing string corresponding to the rotatable segment, and controlling, by the control system of the coiled tubing string, one or more operating parameters of the coiled tubing string while drilling the one or more sections of the wellbore through the subsurface formation, based on the estimated lengths of the respective non-rotatable and rotatable segments of the coiled tubing string, the operating parameters including a rotation rate of the rotatable segment and a flow rate of the drilling fluid injected by the surface pump.
Claims 9-20 are objected to, but are otherwise allowable.

Regarding claim 9, the prior art of record does not teach or render obvious a system for optimizing coiled tubing string configurations for drilling operations, having all of the recited structure and functionality, including a control system coupled to the coiled tubing string and the surface pump to perform a plurality of functions, including functions to: estimate a length of the non-rotatable segment of the coiled tubing string for drilling one or more sections of the wellbore along the planned trajectory, based on the physical properties of the coiled tubing string corresponding to the non- rotatable segment, calculate pressure drop values for a plurality of points of interest along the coiled tubing string excluding the downhole motor and the rotatable segment, based on a capacity of the surface pump to inject the drilling fluid into the wellbore and the estimated length of the non-rotatable segment of the coiled tubing string, estimate a length of the rotatable segment of the coiled tubing string within the one or more sections of the wellbore to be drilled, based on the calculated pressure drop values calculated and the physical properties of the coiled tubing string corresponding to the rotatable segment, and control one or more operating parameters of the coiled tubing string while drilling the one or more sections of the wellbore through the subsurface formation, based on the estimated lengths of the respective non-rotatable and rotatable segments of the coiled tubing string, the operating parameters including a rotation rate of the rotatable segment and a flow rate of the drilling fluid injected by the surface pump.
Regarding claim 17, the prior art of record does not teach or render obvious a computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, having all of the recited functions, including estimate a length of the non-rotatable segment of the coiled tubing string within one or more sections of the wellbore to be drilled along the planned trajectory, based on the physical properties .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEO T HINZE/
Patent Examiner
AU 2853
10 February 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853